DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 4 August 2022 is acknowledged. Claims 1 and 20 are amended and claims 8-9, and 19 are cancelled. Claims 10-16 and 18 remaining withdrawn. Applicant’s amendments to the claims have overcome each and every drawing objection, specification objection, and 35 U.S.C. 112(f) rejection, previously set forth in the Non-final Office Action mailed 10 May 2022. 
Applicant asserts that claims 7,8, and 19 are canceled, but the amended claim set submitted 4 August 2022 does not indicate that claim 7 is currently cancelled and indicates that claim 17 is previously withdrawn. Examiner notes that claims 8-9 and 19 are labeled “currently cancelled” in the claim set submitted 4 August 2022. Further, claim 17 was not previously withdrawn. Claims 7 and 17 are still being treated on the merits.
Claims 1-7, 17, and 20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the attachment mechanism and system transforms the footwear into a different type of footwear”. Applicant’s Specification in paras. [0005] and [0024] recite “The attachment piece wraps around the leg of the wearer and thereby transforming the sandal or the regular shoe into a different type of footwear”, and para. [0026] recites “the sandal or shoe is transformed into a different type of footwear”, which do not describe how the footwear transforms to different type of footwear. Figs. 1-7 also contradict applicant’s Specification because it shows a footwear that transforms from a non-ornamented footwear to an ornamented footwear. Further, the main structure of the shoe remains the same, such as a closed-toed shoe is still a closed-toed shoe before and after the attachment of the ornament as seen in Figs. 4 to 5. Applicant is respectfully advised to clarify how the sandal or shoe is transformed into a different type of footwear. For these reasons, the claim limitation fails to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-7, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 is rejected as being indefinite or failing to particularly point out and distinctly claim how the attachment mechanism transforms the footwear to different type of footwear. The specification does not describe how the footwear transforms to different type of footwear. Figs. 1-7 also contradict applicant’s Specification because it shows a footwear that transforms from a non-ornamented footwear to an ornamented footwear. Further, the main structure of the shoe remains the same, such as a closed-toed shoe is still a closed-toed shoe before and after the attachment of the ornament as seen in Figs. 4 to 5. Applicant is respectfully advised to clarify how the sandal or shoe is transformed into a different type of footwear. For purposes of examination, the attachment mechanism transforms the footwear from a non-ornamented footwear to an ornamented footwear.
Claim 7 is rejected as being indefinite or failing to particularly point out and distinctly claim which structure “constitutes an aesthetic component”, as recited in lines 1-2. Many elements in the claimed invention can have aesthetic components; applicant is respectfully advised to provide what structure constitutes an aesthetic component. For the purposes of examination, the aesthetic component is considered as an ornament.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart (US Application Publication 2012/0192460 A1) in view of Schwartz (US Application Publication 2016/0157559 A1).
Regarding claim 1, Barnhart discloses an attachment mechanism and system for a footwear (tubular sock 200,180), comprising: 
a loop at one end (see annotated Fig. 2A below of a loop element); 
and a metal ring inserted in the loop (Fig. 2A, a metal ring 230 is inserted in the loop). 


    PNG
    media_image1.png
    600
    411
    media_image1.png
    Greyscale

Barnhart fails to directly disclose a planar elongated loop element having a loop at one end, a rivet at a section of the other end, and wherein the rivet is adapted to be received in a hole located on an upper section of the footwear, wherein, in use, the attachment mechanism and system transforms the footwear into a different type of footwear, and wherein, in use, the attachment mechanism and system is an ornament to the footwear, and the attachment mechanism and system further serves as support to attach at least one other ornament.  
However, Schwartz teaches a shoe with attachment devices comprising a planar elongated loop element having a loop at one end (Figs. 6 & 8, where connection mechanism 120 forms a loop with strap 126), a rivet at a section of the other end (para. [0025], where male half 122 can be a rivet fastener), and wherein the rivet is adapted to be received in a hole located on an upper section of the footwear (para. [0022] & [0025], Figs. 6 & 8, where female half 124 is connected to the upper of shoe 100; the rivet fastener is seen to be securely fixed in a hole of the upper), wherein, in use, the attachment mechanism and system transforms the footwear into a different type of footwear (Fig. 3 shows a non-ornamented footwear; Fig. 5 shows an ornamented footwear, where the attachment mechanism allows for the transformation from a non-ornamented to an ornamented footwear), and wherein, in use, the attachment mechanism and system is an ornament to the footwear (Figs. 5 & 6), and the attachment mechanism and system further serves as support to attach at least one other ornament (Figs. 5 & 6).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to substituted the loop and loop attachment of Barnhart with the planar elongated loop element comprising a rivet for attachment to the upper by a hole, as taught by Schwartz, as a simple substitution of one well known type of loop structure and attachment for another, in order to yield the predictable result of providing a loop that is securely attached to the upper. Further, such a modification provides a loop that allows a wider range of motion for the metal ring and other attached ornaments, a rivet which allows a user to easily remove and connect ornaments for the shoe, and serves as the structure further supporting an attachment for at least one other ornament.
Regarding claim 2, Schwartz further teaches wherein the loop element is made of a flexible or foldable material (Fig. 6 of Schwartz shows a folded strap 126 to connect at the rivet fastener).  
Regarding claim 3, Schwartz further teaches wherein the rivet is made of a metallic material (para. [0025] of Schwartz).  
Regarding claim 5, Schwartz further teaches wherein the loop element and the rivet are made of a same flexible material (para. [0025] of Schwartz, where connection mechanisms 120 can be made of metal, plastic, or other materials; strap 126 is send to fold in Fig. 6 of Schwartz and, therefore, flexible; para. [0029] of Schwartz also states that materials used can be modified, which broadens the strap material), optionally the loop element and the rivet form a one-piece unit (Fig. 8 of Schwartz, where the rivet and loop element are connected and seen as one piece).  
Regarding claim 6, Schwartz further teaches wherein the loop element and the rivet are detachably or fixedly attached (para. [0022] of Schwartz).  
Regarding claim 7, Barnhart further discloses which constitutes an aesthetic component to the footwear (Barnhart, jewelry items 260).  
Regarding claim 17, Barnhart further discloses optionally the footwear is a sandal or a regular shoe (180).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barnhart (US Application Publication 2012/0192460 A1) and Schwartz (US Application Publication 2016/0157559 A1), in further view of Lovejoy (US Patent No. 5,487,293).
Regarding claim 4, the combination of Barnhart and Schwartz fails to directly disclose wherein the rivet is a Chicago screw rivet.  
However, Lovejoy teaches a rivet fastener, wherein the rivet is a Chicago screw rivet (col. 18 line 60).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the rivet of Schwartz with the  Chicago rivet taught by Lovejoy, as a simple substitution of one well known type of rivet for another, in order to yield the predictable result of securing the rivet to the upper so that the ornaments do not easily release .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barnhart (US Application Publication 2012/0192460 A1) and Schwartz (US Application Publication 2016/0157559 A1), in further view of Chung (US Application Publication 2008/0141499 A1).
Regarding claim 20, the combination of Barnhart and Schwartz discloses the invention of claim 1. The combination further discloses a kit (see annotated Fig. 2A above of Barnhart drawing to the loop connecting to a metal ring and jewelry items as shown in claim 1) comprising: 
the attachment mechanism and system as defined in claim 1 (see annotated Fig. 2A above of Barnhart drawing to the loop connecting to a metal ring and jewelry items as shown in claim 1); and an attachment piece (Fig. 2A of Barnhart, cuff 210), a clasp (Barnhart, clasp 250), and optionally another ornament (Barnhart, jewelry items 260) adapted to be attached to at least the attachment mechanism and system (Fig. 2A of Barnhart).
Barnhart and Schwartz fail to directly disclose a metal swivel clasp and/or a magnetic snap system. 
However, Chung teaches a metal swivel clasp and/or a magnetic snap system (Fig. 5 and para. [0004]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the clasp of Barnhart with  the  metal swivel clasp taught by Chung, as a simple substitution of one well known type of clasp for another, in order to yield the predictable result of providing a detachable securing mechanism that allows a user to change out ornaments as desired, for aesthetic purposes. 
Response to Arguments
Applicant's arguments filed 4 August 2022 regarding 35 USC 103 rejection (see page 8-12 of REMARKS) have been fully considered but they are not persuasive. Applicant arguments appear to be directed to the amended limitations, in which additional consideration and search has been given for a new grounds of rejection, as stated above.  
Regarding claims 1-7, 17, and 20, arguments are rejected under 35 USC § 103 (see pages 9-11 of REMARKS): Applicant asserts the prior art do not teach an attachment mechanism that transforms the footwear into a different type of footwear, as well as for an ornament to be attached to the footwear. 
Examiner respectfully disagrees and maintains the rejection as stated above in the 35 USC § 103 rejection. Applicant does not show how an attachment mechanism is configured to transform the footwear into a different type of footwear. The claim limitations, specification, and Figs. 1-7 only describe the attachment mechanism of the shoe transforming the footwear to be either an ornamented footwear or a non-ornamented footwear, and do not define the structure of how the shoe transforms from being one design changing into another design, such as a closed-toed shoe to an open-toed shoe.
Regarding claim 7, arguments are rejected under 35 USC § 103 (see page 8 of REMARKS): Applicant asserts claim 7 is amended to use the term “ornament”. 
Examiner does not see amended claim 7 in the amended claim set submitted on 4 August 2022. Further, examiner requests applicant to clarify whether claim 7 is cancelled as stated on page 7 of REMARKS, or amended as stated in page 8 of REMARKS. Examiner is examining claim 7 as written in the amended claims set submitted on 4 August 2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732

/MEGAN E LYNCH/Primary Examiner, Art Unit 3732